Case: 10-11281     Document: 00511627943         Page: 1     Date Filed: 10/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 11, 2011
                                     No. 10-11281
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JESUS HERNANDEZ-ZUNIGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:10-CR-128-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Jesus Hernandez-
Zuniga has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Hernandez-Zuniga has filed a response. We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Hernandez-Zuniga’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review.                    Accordingly,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-11281   Document: 00511627943   Page: 2   Date Filed: 10/11/2011

                               No. 10-11281

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                     2